Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed July 17,
2012.




                                           In The

                       Fourteenth Court of Appeals

                                     NO. 14-12-00629-CR


                  IN RE ANTHONY WHITNEY NORMAN, Relator


                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                             Trial Court Cause No. 1248767
                                  262nd District Court
                                  Harris County, Texas



                         MEMORANDUM OPINION

       On July 9, 2012, relator Anthony Whitney Norman filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52. In
the petition, relator complains that this court has not issued a decision in his direct appeal
from his murder conviction. See Norman v. State, No. 14-11-00433-CR.

       Appellant was sentenced on May 12, 2011, and he filed a notice of appeal the
same day. On October 11, 2011, appellant filed a pro se motion requesting that his
appointed attorney be discharged and that he be permitted to represent himself on appeal.
On November 29, 2011, this court abated the appeal and remanded the case to the trial
court for a hearing and findings of fact pursuant to Martinez v. California, 528 U.S. 152,
120 S. Ct. 684, 691-92 (2000); see also Hadnot v. State, 14 S.W.3d 348, 349 (Tex.
App.—Houston [14th Dist.] 2000) (order); Massingill v. State, 14 S.W.3d 380, 381 (Tex.
App.—Houston [14th Dist.] 2000) (order). The supplemental clerk’s record containing
the trial court’s findings and the record from the hearing were filed on December 19,
2011, and December 27, 2011, respectively. On January 10, 2012, this court reinstated
the appeal, ordered that appellant may proceed pro se on appeal, and his pro se brief was
accepted and filed. The State filed its brief on May 17, 2012, and the cause was submitted
without oral argument to a panel of justices on May 22, 2012. On June 20, 2012, this
court granted appellant’s request for leave to file a reply brief, and the reply brief was
filed on July 9, 2012. To date, the appeal remains pending.

      After this court docketed this original proceeding, we determined that relator
actually seeks relief from the Texas Court of Criminal Appeals. Accordingly, we have
forwarded relator’s petition to that Court, and we order the original proceeding docketed
in this court DISMISSED.


                                     PER CURIAM



Panel consists of Chief Justice Hedges and Justices Seymore and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2